Title: To Benjamin Franklin from Philippe-Denis Pierres, [before 2 October 1783]
From: Pierres, Philippe-Denis
To: Franklin, Benjamin


          
            Monsieur,
            [before October 2, 1783]
          
          J’ai l’honneur de vous envoyer
          

            
              Constitutions 8o. brochéeremis précedemment
              350. Ex. [Exemplaires]
            
            
              50 Reliés
               50
            
            
              50. demie reliure
               50
            
            
              50. brochés
               50.
            
            
              Total
              500. Ex.
            
          
          
          plus 4 Ex. in 4°. qui avec les 36. remis précedemment font 40 J’ai à votre disposition 60. in 4°.
          Je crois, monsieur, que nous avons oublié le stathouder de hollande, ainsi que les Etats Généraux. Au reste je ferai de ces 60 Ex. l’usage qu’il vous plaira m’indiquer. Si même vous jugez à propos que je vous les envoye, je vous les enverrai en feuilles.
          Je suis avec un profond respect, Monsieur Votre très humble & très obeissant serviteur
          
            Pierres
            M. franklin.
          
         
          Endorsed: Pierre
        